UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2379


In re: DAVID LEE SMITH,

             Petitioner.



                           On Petition for Writ of Mandamus
                               (No. 5:16-ct-03297-FL)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus seeking an order directing the

district court to issue a summons to federal government officials and directing them to

reduce Smith’s state sentence to time served. We conclude that Smith is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Further, this court does not have jurisdiction to grant mandamus relief against state

officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.

1969), and does not have jurisdiction to review final state court orders, Dist. of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                      PETITION DENIED

                                            2